Exhibit 99.1 NEWS RELEASE Contact:Jim Albrecht, Chief Financial Officer Phone number:(210) 293-7970 Contact: Jim Fanucchi, Darrow Associates, Inc. Phone number:(408) 404-5400 Email: ir1@globalscape.com GlobalSCAPE To Announce Third Quarter 2013 Financial Results on Tuesday, November 12, 2013 SAN ANTONIO, Texas, November 5, 2013-GlobalSCAPE, Inc. (NYSE MKT: GSB), a leading developer of secure information exchange solutions, today announced that it will report financial results for its third quarter 2013 on Tuesday, November 12, 2013 at 3:30 p.m. Central Time. Date: Tuesday, November 12, 2013 Time: 4:30 p.m. ET/3:30 p.m. CT Dial-in: 1-877-941-4775 Conference ID: 4647703 A webcast of the conference call will be available in the Investor Relations section of GlobalSCAPE's website at www.globalscape.com. A webcast replay will be available on the Company's website through December 12, 2013. About Globalscape San Antonio, Texas-based GlobalSCAPE, Inc. (NYSE MKT: GSB) ensures the reliability of mission-critical operations by securing sensitive data and intellectual property. Globalscape’s suite of solutions features EFT Server, the industry-leading enterprise file transfer solution that delivers military-grade security and a customizable platform for achieving best in class control and visibility of data in motion or at rest, across multiple locations. Founded in 1996, Globalscape is a leading enterprise solution provider of secure information exchange software and services to thousands of customers, including global enterprises, governments and small businesses. For more information, visit www.globalscape.com or follow the blog and Twitter updates. Safe Harbor Statement This press release contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934. The words "would," "exceed," "should," "anticipates," "believe," "steady," "dramatic," and variations of such words and similar expressions identify forward-looking statements, but their absence does not mean that a statement is not a forward-looking statement. These forward-looking statements are based upon the Company’s current expectations and are subject to a number of risks, uncertainties and assumptions. The Company undertakes no obligation to update any forward-looking statements, whether as a result of new information, future events or otherwise. Among the important factors that could cause actual results to differ significantly from those expressed or implied by such forward-looking statements are risks that are detailed in the Company’s Annual Report on Form 10-K for the 2012 calendar year, filed with the Securities and Exchange Commission on March 28, 2013.
